t c memo united_states tax_court charles raymond wheeler petitioner v commissioner of internal revenue respondent docket no filed date charles raymond wheeler pro_se philip e blondin for respondent memorandum opinion cohen judge respondent determined deficiencies and additions to tax for and as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure 1the addition_to_tax will continue to accrue from the due_date of the return at a rate of percent for each month or fraction thereof of nonpayment not exceeding percent the deficiencies are attributable to petitioner’s failure to report pension income he received from the defense finance and accounting service dfas the military’s paymaster and modest amounts of dividend income in and and interest_income in each year the only bona_fide issue for decision is whether petitioner is liable for a penalty under sec_6673 and if so how much that penalty should be unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background none of the facts have been stipulated even though the material facts are not fairly in dispute see rule a petitioner resided in colorado at the time he filed his petition this is one of six cases brought by petitioner docketed in this court since at least petitioner has failed to file timely federal_income_tax returns relying on a variety of repetitious and frivolous arguments see 127_tc_200 determining petitioner’s liability for affd 521_f3d_1289 10th cir wheeler v commissioner tcmemo_2006_109 determining petitioner’s liabilities for through affd 528_f3d_773 10th cir in docket no 15205-08l he challenged collection actions for through and summary_judgment was granted against petitioner in that case on date with the court concluding that petitioner has failed to raise bona_fide issues or any genuine issue relating to a material fact that decision was affirmed by the court_of_appeals for the tenth circuit on date 356_fedappx_188 10th cir in docket no he challenges a notice_of_deficiency for on date the internal_revenue_service irs prepared substitutes for returns pursuant to sec_6020 using information reported by third-party payors that included payments from dfas to petitioner of dollar_figure dollar_figure and dollar_figure for and respectively the notice_of_deficiency was sent on date the early history of this case is recounted in an order and order to show cause o osc served date in part as follows petitioner timely filed a petition for redetermination the petition was frivolous and groundless thereafter following the filing of respondent’s motion to dismiss and the court’s order dated date requiring the filing of a proper amended petition petitioner filed an amended petition the amended petition was frivolous and groundless on date petitioner filed a second amended petition other than the preamble paragraph sec_1 and possibly the second amended petition is frivolous and groundless and it will be struck from the record except for the preamble and the three specified paragraphs paragraph of the second amended petition states as follows the respondent further erred by failing to include any deductions or credits for property taxes mortgage interest cost_of_producing labor etc this allegation fails to specifically identify the amount of each particular deduction to which petitioner thinks he is entitled it also seeks to avoid requisite specificity by use of the word etc finally it suggests that there is some allowable deduction for cost_of_producing labor when respondent’s determination of income reflects only passive_income ie pensions dividends and interest_income in short the paragraph is contrary to rule b and tax_court rules_of_practice and procedure as well as the court’s order dated date requiring the filing of a proper amended petition at no time has petitioner denied receipt of dfas retirement income dividends or interest_income nor has petitioner at any time alleged receiving dfas retirement income dividends or interest_income in any amount less than that determined by respondent in the date notice_of_deficiency see 117_f3d_785 5th cir white v commissioner tcmemo_1997_459 similarly at no time has petitioner denied that he failed to file income_tax returns for the years in issue nor has he alleged that such failure was due to what would constitute reasonable_cause and not willful neglect the same may be said regarding the additions to tax under sec_6651 for failure_to_pay_tax further at no time has petitioner denied that he failed to pay estimated_tax for the years in issue nor has he alleged that such failure was excused by any legitimate statutory exception the frivolous and groundless nature of petitioner’s pleadings suggest that he instituted and is maintaining the present action primarily for purposes of delay in this regard sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless see 791_f2d_68 7th cir 737_f2d_1417 5th cir petitioner is certainly aware of that section having previously been the recipient of a dollar_figure penalty under sec_6673 in his prior case reported at tcmemo_2006_109 date and a dollar_figure penalty under sec_6673 in his other prior case reported pincite_tc_200 date notwithstanding the imposition of these penalties petitioner remains undeterred 1given the fact that petitioner’s military retirement income provides a ready source for enforced collection by respondent petitioner’s persistence in pursuing a tax protest agenda is inexplicable in any event given the further fact that petitioner’s military retirement income is funded by taxpayer dollars petitioner’s persistence in pursuing a tax protest agenda is inexcusable the o osc ordered petitioner to file a further amendment setting forth each and every specific deduction and credit to which he thinks he is entitled and the amount of each such deduction and credit the o osc further directed petitioner to show cause why the court should not impose a penalty of dollar_figure or some greater amount not in excess of dollar_figure pursuant to sec_6673 petitioner filed his third amended petition on date along with a memorandum in which he challenged the preparation of sec_6020 returns in this case the o osc was discharged and the case was subsequently set for trial in denver colorado on date petitioner appeared but claimed that he was not prepared for trial as a result of an accident and other physical ailments respondent moved for dismissal of the case and a penalty under sec_6673 the court permitted petitioner to file a response to the motion and ultimately denied the motion allowing petitioner another opportunity to pursue his claimed deductions and credits the case was thereafter set for trial in denver on date at no time before or during the proceedings on date did petitioner substantiate any deductions or dispute the receipt of the income that was included in the statutory notice he relied solely on arguments about tax_return filing_requirements preparation of substitutes for returns and procedures for determination of tax deficiencies and additions to tax at the time of trial petitioner raised various objections to exhibits that should have been stipulated and the court ruled on those objections the exhibits received in evidence were official and business records reflecting the reporting of petitioner’s income the preparation of substitutes for returns under sec_6020 and petitioner’s failure_to_file returns for the years in issue this evidence satisfied respondent’s burden of production under sec_7491 see 116_tc_438 petitioner pleaded for time to file a posttrial brief he was warned by the court that he had not presented a meritorious or relevant argument to that time but he was allowed to file a brief discussion in his posttrial brief petitioner asserts misguided arguments about burden_of_proof attacks the court’s rulings during trial and claims that the prior rulings of the court that denied summary dismissal of his case were rulings accepting his arguments in essence he asserts that determination of his liabilities for and has not been and cannot be accomplished petitioner has never raised a reasonable dispute with respect to the income reported by third parties for the years in issue contrary to petitioner’s claims respondent was not required to produce witnesses see sec_6201 although in his prior cases deficiencies were reduced as a result of concessions by respondent no evidence in this case would justify any reductions petitioner has not shown reasonable_cause for his failure_to_file returns or to pay tax and has not shown an exception to the requirement that he make estimated_tax payments the additions to tax determined in the statutory notice are appropriate although the court previously indulged petitioner’s pleas for more time and his claims that he was entitled to deductions and credits at this stage it is apparent that his consistent strategy has been to delay determination of his liabilities without any intent to abandon the arguments that have been characterized throughout as frivolous irrelevant and otherwise totally lacking in merit petitioner’s only authority for his arguments is his own convoluted reading of various provisions of the internal_revenue_code the internal_revenue_manual official irs transcripts the federal rules of evidence and cases cited out of context because the court advised him that his interpretations were erroneous he asserts that the court is biased against pro_se taxpayers he claims that he was prevented from presenting his case at trial for fear of threatened retribution --an argument similar to one raised in a prior appeal that he entered into a stipulation because ‘the spectre of sanctions hung close over his head’ see wheeler v commissioner f 3d pincite petitioner’s repetitious rhetoric claiming victimization has no credibility petitioner’s contentions are merely stale and recycled versions of unsuccessful arguments that he has made since see id pincite under these circumstances we are not compelled to address at length his latest concoctions to do so would be to encourage the dilatory conduct that he has employed throughout the history of this case and would neither dissuade petitioner nor provide useful guidance to taxpayers with legitimate cases the court’s attempts at trial to direct petitioner to relevant issues and to explain the errors in his arguments are cited by petitioner in attacking the court as the court_of_appeals for the tenth circuit previously remarked we are confronted here with a taxpayer who simply refuses to accept the judgments of the courts 919_f2d_1440 10th cir petitioner was penalized dollar_figure in each of three prior docketed cases see wheeler v commissioner t c pincite wheeler v commissioner tcmemo_2006_109 the court_of_appeals for the tenth circuit in affirming the decision entered pursuant to 127_tc_200 noted that his appeal was frivolous and that sanctions might be awarded but declined to do so because of dissatisfaction with respondent’s request for an dollar_figure lump-sum award see wheeler v commissioner f 3d pincite2 in the appeal from the decision entered pursuant to wheeler v commissioner tcmemo_2006_109 the court_of_appeals for the tenth circuit awarded a sanction of dollar_figure against petitioner see wheeler v commissioner f 3d pincite petitioner was warned in the date o osc of the likelihood of a penalty between dollar_figure and dollar_figure under sec_6673 in this case petitioner has not cured the defects in his approach identified in the portions of that o osc quoted above and the conclusion that he has maintained this action primarily for delay is now unavoidable his noncompliance with the tax laws has continued for well over a decade and after repeated rejections of his frivolous arguments in judgments of this court and the court_of_appeals rendered years before this case was submitted a penalty in the maximum amount of dollar_figure is appropriate when lesser amounts have not deterred a taxpayer’s defiance of the tax laws and of the rulings of the courts see eg tinnerman v commissioner tcmemo_2010_150 davenport v commissioner tcmemo_2009_248 such a penalty is justified here and the decision in this case will include a determination that petitioner owes to the united_states a penalty of dollar_figure for the reasons explained above decision will be entered for respondent
